DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include the new limitations (best depicted in Figure 6): the mover (101) includes a first magnet (1011) and a second magnet (1012), and wherein at least one guide (1014) is fitted to an end of the mover, and is supported by a guide support portion (1023), the at least one guide (1014) being formed such that a gap (1015) is present between part of the guide support portion and the guide.
The previous prior art references cited in the previous office action (see non-final office action dated 03/26/2021) make no mention of the aforementioned mover with the guiding structure. Modifying these prior art references to include the guiding structure would require substantial hindsight reconstruction. 
Further searches have not revealed any similar linear compressors wherein the mover has similar guiding structure. The most relevant guiding structure is disclosed by Lee et al. (US 2014/0105764) who disclose a linear compressor wherein the mover (230) includes a plurality of magnets (232). Two guides (133) are disclosed however these guides are not fitted to an end of the mover and instead the mover reciprocates over these guides. 
Due to the aforementioned reasons, claim 1 and its dependent claims are deemed allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746